DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 41, 52, 53, and 62 in the reply filed on 15 December 2021 is acknowledged.
4.	Applicants’ cancellation of claims 42, 43, 51, and 63 in the reply filed on 15 December 2021 is acknowledged.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney Vince K. Gustafson on 28 January 2022.
The application has been amended as follows:

1.-40. (Cancelled)
41. (Currently Amended) A device for tissue engineering comprising a scaffold, the scaffold comprising: 
an inner portion comprising a central channel surrounded by a first set of one or more walls, wherein the inner portion consists of a substantially solid and non-porous material comprising a plurality of apertures in the first set of one or more walls; 
an outer portion comprising a second set of one or more walls and arranged such that the second set of one or more walls substantially surrounds the first set of one or more walls with a spacing between the first and second sets of one or more walls defining [[an annular cavity between the inner portion and the outer portion, wherein the outer portion consists of a substantially solid and non-porous material comprising a plurality of apertures in the second set of one or more walls; 
a base portion connecting the inner portion and the outer portion, wherein the base portion consists of a substantially porous material comprising a micro-filament mesh; and
a porous bone-ingrowth filler material arranged in the cavity defined between the inner portion and the outer portion and configured to support tissue cells in use;
bone-ingrowth filler material in the cavity while also connecting the inner portion and the outer portion and providing diffusion of materials to and/or from the cavity;
wherein the base portion is a base plate that extends continuously between the inner portion and the outer portion;
wherein at least one of the outer portion or the inner portion comprises a continuous annular wall;
wherein the central channel is sized and shaped to substantially match the medullary cavity of a patient’s bone;
wherein the annular cavity is sized and shaped to substantially match the spongy bone that surrounds the medullary cavity of the patient’s bone.
42. (Cancelled)
43. (Cancelled)
44. (Previously Presented) The device of claim 41, wherein:
the first set of one or more walls of the inner portion comprises a plurality of apertures arranged in a first set of layers spaced along a length of the first set of one or more walls by a first interval; 
the second set of one or more walls of the outer portion comprises a plurality of apertures arranged in a second set of layers spaced along a length of the second set of one or more walls by a second interval; 
the first set of layers is arranged to coincide with the second intervals between the second set of layers; and 

45. (Cancelled)
46. (Cancelled)
47. (Currently Amended) The device of claim 41, wherein the central channel of the inner portion comprises a triangular channel surrounded by the first set of one or more walls, and the outer portion comprises a cylindrical wall surrounding the triangular channel.
48. (Previously Presented) The device of claim 41, wherein the second set of one or more walls is thicker than the first set of one or more walls.  
49. (Cancelled)  
50. (Currently Amended) The device of claim 41, wherein the base portion comprises a window at least partially aligned with the central channel, and the window comprises an opening in the base portion.  
51. (Cancelled)  
52. (Currently Amended) The device of claim 41, wherein the porous bone-ingrowth filler material comprises one or more hydrogel materials.  
53. (Currently Amended) The device of claim 52, wherein the porous bone-ingrowth filler material comprises a cellulose nanofibril (CNF) hydrogel or nanocellulose hydrogel.  
54. (Previously Presented) The device of claim 41, wherein the scaffold is made using a computer- controlled fabrication technique  
55. (Previously Presented) The device of claim 41, wherein the scaffold is made using a 3D fiber deposition (3DF) method.  

57.-60. (Cancelled)
61. (Previously Presented) The device of claim 41, wherein the porous filler material is seeded with tissue cells.  
62. (Currently Amended) The device of claim 41, wherein the porous filler material is arranged in the cavity to form a sponge structure that mimics spongy bone surrounding a medullary cavity [[
63. (Cancelled)

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a device for tissue engineering comprising a scaffold comprising the combination of structural and functional limitations as set forth in above-amended independent claim 41, particularly a scaffold comprising:
an inner portion comprising a central channel surrounded by a first set of one or more walls, wherein the inner portion consists of a substantially solid and non-porous material comprising a plurality of apertures in the first set of one or more walls; 
an outer portion comprising a second set of one or more walls and arranged such that the second set of one or more walls substantially surrounds the first set of one or more walls 
a base portion connecting the inner portion and the outer portion, wherein the base portion consists of a substantially porous material comprising a micro-filament mesh; and
a porous bone-ingrowth filler material arranged in the cavity defined between the inner portion and the outer portion and configured to support tissue cells in use;
wherein the micro-filament mesh contains the porous bone-ingrowth filler material in the cavity while also connecting the inner portion and the outer portion and providing diffusion of materials to and/or from the cavity;
wherein the base portion is a base plate that extends continuously between the inner portion and the outer portion;
wherein at least one of the outer portion or the inner portion comprises a continuous annular wall;
wherein the central channel is sized and shaped to substantially match the medullary cavity of a patient’s bone;
wherein the annular cavity is sized and shaped to substantially match the spongy bone that surrounds the medullary cavity of the patient’s bone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774